DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
Claim Objections
Claims 18-20 are objected to because of the following informalities:  Claim 18 depends upon a canceled claim 17. Claim 18 should depend on claim 16.   Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a control unit" in claims 16 and 18-29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The “control unit for controlling an operation of the heat exchanger” is not described in the specification and it is unclear what is structurally included in the control unit except a box type shape (10, as shown in fig. 1).

Claim limitation “a control unit for controlling an operation” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant's original disclosure only denotes the control unit as a box (10, see fig. 1), which is claimed as controlling operation of the heat exchanger (see claim 16), transferring from defrosting phase to the heating phase (see claim 19), detecting duration of defrost (see claim 20), and detecting alteration speed of a temperature (see claim 21); however, it is unclear how a box is capable of performing the above claimed functions. Hence the disclosure does not contain sufficient structure for performing at least the above claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or represents
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 18-26 and 28-29 are also rejected by virtue of being dependent upon the rejected base claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2015/0192341 A1) and in view of Chen (US 2013/0312436 A1) and further in view of Ryu (US 2013/0042641 A1).
In regards to claim 16, Li teaches a refrigerator (10), comprising: a storage compartment (at least compartments 12, 14, and 30); a heat exchanger (110, 112, 150, see figs. 2-3 and paragraph 22) which can be operated as an evaporator (110 or 112 alternatively operated as evaporators, see paragraph 22) and as a heating unit (warmer refrigerant through conduit 130 is used to melt frost from at least one of the heat exchangers 110, 112, see paragraphs 29, 27, and 32; Also heater 150 providing heating at the evaporator 110 for defrosting, see fig. 2 and paragraph 29; In addition, the regular vapor compression cycle requires both cooling and heating operations at the evaporators by cooling the airflow and heating the refrigerant, see figs. 2-3 and paragraph 30) and disposed in a portion of the refrigerator (refrigerator 10 includes refrigeration system 100, see paragraph 21 and figs. 2-3); a fan (114 or 116) disposed at the heat exchanger (see figs. 2-3) for driving an exchange of air between said storage compartment and the heat exchanger (see paragraph 22); and a control unit (controller 11) for controlling an operation of said heat exchanger (by controlling the speed of the compressor, see paragraph 21; also by controlling the valve 140 to pass refrigerant through conduits 130 or 132, see fig. 2), said fan (fans controlled by controller, see paragraph 22) and said heating unit (by operating the switching valve 140 to selectively flow refrigerant through conduits 130, and 132, see paragraph 31; or by operating heater 150, see paragraph 29), said control unit configured to perform a drying operating mode in which said fan operates at a same time as said heating unit (operating vapor compression cycle along with associated fans 114, 116, for cooling air, see paragraph 30; where the heat exchange between the compartment air and the refrigerant within the heat exchanger heats the refrigerant, see paragraph 30; and wherein the cool air refrigerating within the refrigerator creates a drying effect for the product stored in the refrigerator, as admitted by applicant, see page 1, lines 5-7, specification).
However, Li does not explicitly teach that the heating phases alternate with cooling phases, where during the heating phases fan operates at the same time as heating unit and during the cooling phases fan operates at the same time as evaporator.
Chen teaches a fan (18 or 19), a heat exchanger (11, 12), a reversing valve (150) and a controller (160), that is configured to operate heat exchangers (11, 12) in defrost or heating modes (see paragraph 59) and configured to operate the fan during cooling and heating modes (fan 18 operated during defrost and heating modes, see paragraphs 71-72, where defrost is a heating operation by heat exchanger 11 and heating mode is a cooling operation by heat exchanger 11 (see paragraph 79); fan 18 operating during cooling and heating operations, see paragraphs 55-56 and 74-75; and fan 19 also operated during heating operation by heat exchanger 12, see paragraphs 80 and 55-56); and heating phases in which the fan is in operation at the same time as the heating unit (during defrost operation from steps 601-607, fan 18 is operated at step 607 and heat exchanger 11 is operated as a heating unit, see fig. 6 and paragraph 70-74) alternate with cooling phases in which the fan is in operation at the same time as the heat exchanger functioning as an evaporator (fan 18 and heat exchanger 11 operated as a cooling heat exchanger in a heating mode of step 608, see fig. 6 and paragraphs 79-80, and 70-74) in the drying operating mode (wherein alternating defrost-heating mode and cooling mode by heat exchanger 11 and fan 18 is the drying mode).
It would have been obvious for one of ordonary skill in the art before the effective filing date of the claimed invention to have reprogrammed the control unit of Li to operate the fan and the heating unit in the drying operation based on the teachings of Chen and to alternate the heating and cooling phases as taught by Chen for the heat exchanger of the refrigerator of Li in order to expedite the frost melting process at the heat exchanger of the refrigerator or to reduce natural convection through the heat exchanger by operating the fan (see paragraph 24, Chen) and to ensure that frost formation is minimized on the surface of the heat exchanger and to efficiently, effectively and periodically remove the frost formed on the surface of the heat exchanger.
Li also does not explicitly teach a separate chamber for the heat exchanger.
However, Ryu teaches a heat exchanger compartment (50), where the heat exchanger (40) is disposed (see fig. 3) and the heat exchanger compartment is separate from the cooling compartments (50 separate from 51 and 14, see fig. 3).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the compartments within the refrigerator of Li as modified by providing a separate chamber for the heat exchanger as taught by Ryu at the back of the compartments for the heat exchanger of Li as modified in order to accurately maintain varying respective temperatures within each refrigerator compartment by keeping the cold air generating compartment separate from the different compartments of the refrigerator with varying temperature and humidity needs.
In regards to claim 24, Li teaches that the heat exchanger (110, 112, see fig. 3 and paragraph 22) is able to be switched (by operation of valve 140, see fig. 3 and paragraphs 28, 31) between operation as said evaporator (see paragraph 22).

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen and Ryu as applied to claim 16 above and further in view of Sminge (US 4,291,542 A).
In regards to claim 18, Li as modified teaches the limitations of claim 18 and further discloses heating, cooling and defrost modes of operations (see heating, paragraph 32; cooling, paragraphs 7, 21; and defrosting, paragraphs 24, 27). However, Li does not explicitly teach that between a cooling and a heating phase, the control unit initiates a defrosting phase in which said heating unit is in operation without said fan.
Sminge teaches that between a cooling phase and a subsequent heating phase said control unit is configured to initiate a defrosting phase in which said heating unit is in operation without said fan (see below annotated fig. 3, where the fan is not in operation during the defrost mode, see fig. 3; col. 3, lines 19-20; and col. 4, lines 10-25).

    PNG
    media_image1.png
    544
    693
    media_image1.png
    Greyscale

It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have provided a defrosting phase between cooling and heating phases of the operation of the refrigeration system as taught by Sminge to the cooling and heating phases in the refrigerator of Li as modified by in order to ensure that frost is removed from the heat exchanger and most of the water from the molten frost is dripped off, and new frost is prevented from forming on the heat exchanger (6, see col. 4, lines 20-29, Sminge) while also maintaining the general efficiency and capacity of the system (see col. 5, lines 7-11, Sminge).
In regards to claim 19, Li as modified teaches the limitations of claim 19 except a heat exchanger temperature sensor; and wherein said control unit is connected to said heat exchanger temperature sensor and is configured to transfer from the defrosting phase to the heating phase when a temperature of said heat exchanger has risen from a negative to a positive value.
However, Sminge teaches a heat exchanger temperature sensor (22); and wherein said control unit (26) is connected to said heat exchanger temperature sensor (control unit 26 connected to sensor 22, see fig. 2) and is configured to transfer from the defrosting phase to the heating phase when a temperature of said heat exchanger has risen from a negative to a positive value (after the temperature rises from a negative value to a positive value then the control unit 26 transfers from the defrosting phase to the heating phase with the help of the fan, see below annotated fig. 3 and col. 4, line 65 – col. 5, line 6).

    PNG
    media_image2.png
    395
    514
    media_image2.png
    Greyscale

It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have provided a heat exchanger temperature sensor as taught by Sminge to the evaporators and heat exchangers of Li as modified in order to accurately measure the accumulation of frost on the surface of the evaporator to closely monitor the state of the evaporator and to quickly initiate the defrost operation as soon as the presence of frost is determined. It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the control unit of Li as modified by the fan control method of Sminge to transfer from the defrosting phase to the heating phase when a temperature of said heat exchanger has risen from a negative to a positive value as taught by Sminge in order to optimize the length of the defrosting period to the actual requirement and neither perform the defrost operation for less than the required amount of time nor for more than the required amount of time (see col. 2, lines 51-62, Sminge).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen and Ryu and Sminge as applied to claim 18 above and further in view of Kalis et al. (US 5,842,355 A).
In regards to claim 20, Li teaches the limitations of claim 20 except that the control unit is configured to detect a duration of the defrosting phase and to terminate the drying operating mode if the duration falls below a threshold value.
However, Kalis teaches that the control unit is configured to detect a duration of the defrosting phase (microprocessor 32 determines whether or not the defrost cycle started at block 86 has lasted two minutes at step 94, see fig. 5 and col. 9, line 65 – col. 10, line 2; and col. 10, lines 33-35) and to terminate the drying operating mode if the duration falls below a threshold value (if the two minutes time at step 94 has not expired, the microprocessor 32 stops compressor, evaporator fan and heater at step 90 for two hours before turning the compressor on at steps 72 and/or 69, see fig. 5 and col. 10, lines 35-57).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the control unit of Li as modified by configuring the controller to detect a duration of the defrosting phase and to terminate the heater and the compressor operations if the duration falls below a threshold value as taught by Kalis in order to perform the defrost operation for a short periods of time until evaporator temperature rises above the evaporation limit at step 88 and/or food compartment temperature rises above the high limit at step 92 (see fig. 5, Kalis), to prevent long defrost operations, which may hamper the efficiency of the system by significantly increasing the temperature of the evaporator and the food compartment (see col. 10, lines 21-30, Kalis).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen and Ryu as applied to claim 16 above and further in view of Fulmer et al. (US 2012/0042667 A1).
In regards to claim 21, Li teaches a storage compartment temperature sensor (temperature sensors 52, 54, see fig. 1 and paragraph 19); and said control unit is connected to said storage compartment temperature sensor (sensors 52, 54 in communication with controller 11, see paragraph 31).
However, Li does not explicitly teach that the control unit is configured to detect an alteration speed of a temperature of said storage compartment.
Fulmer teaches that the control unit is configured to detect an alteration speed of a temperature of said evaporator (see steps 106-108, see fig. 3 and paragraphs 20-21).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the control unit of Li as modified to detect an alteration speed of a temperature of said storage compartment of Li based on the teaching of determining the alteration speed of a temperature of the evaporator as taught by Fulmer in order to determine the presence of ice on the evaporator because the rate of change of temperature is abrupt in the presence of ice (see paragraph 21, Fulmer).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen and Ryu as applied to claim 16 above and further in view of Youn et al. (US 2011/0219805 A1).
In regards to claim 22, Li teaches a user interface (32); and wherein said control unit is connected to said user interface (see paragraph 17) and is configured to receive from said user interface an input from a user (user selects operational features via interface panel 32see paragraph 18).
However, Li does not explicitly teach that the input is about a type of material loaded into said storage compartment.
Youn teaches user operated buttons (315a, 315b, 315c, and 315d, see paragraph 98) and a control panel in a refrigerator, where the user selects the non-freezing function through one of the buttons (via 315c, see paragraph 98) as an input to maintain the temperature within a range for storing meat (see paragraph 98).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the control unit of Li as modified to receive temperature range and non-freezing function as input from the user interface buttons of Youn for storing meat products in the refrigerator of Li as modified, where the temperature range is associated with the type of material such as meat stored in the storage compartment of the refrigerator in order to prevent the taste of meat from reducing and to prevent destruction of fibers of meat (see paragraph 98, Youn).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen and Ryu and Youn as applied to claim 22 above and further in view of Johnston (US 2017/0263100 A1) and Kalis et al. (US 5,842,355 A).
In regards to claim 23, Li does not explicitly teach a set of scales disposed in said storage compartment in order to weigh the material loaded into said storage compartment; and wherein said control unit is connected to said set of scales and uses a weight of the material, said control unit is configured to make a decision about a termination of the drying operating mode.
However, Johnston teaches a scale disposed in said storage compartment of the refrigerator in order to weigh the material loaded into said storage compartment (see paragraph 52); and wherein said control unit is connected to said scale (spoilage identification application 513 of the computing environment 503 receives weight data from the weight scale, see paragraph 52) and uses a weight of the material (change in weight measured at the scale is used to determine the quantity of food, see paragraph 52).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the storage compartment of the refrigerator of Li as modified by providing a set of scales disposed in said storage compartment of the refrigerator in order to weigh the material loaded into said storage compartment based on the teachings of Johnston to provide a weight measurement scale within a storage compartment of the refrigerator in order to accurately keep an inventory of the changes in the quantity of food stored in the compartment of the refrigerator and to determine the presence or absence of the food items (see paragraphs 52, 71, Johnston). It would have also been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the control unit of Li as modified to connect with the scale and uses a weight of the material as taught by Johnston in order to use the weight of the food items along with the images captured of the compartment by the computing environment to accurately determine the quantity and the type of food items added or removed from the compartment (see paragraph 52, Johnston).
Li also does not explicitly teach that the control unit is configured to make a decision about a termination of the drying operating mode.
However, Kalis teaches that the control unit is configured to detect a duration of the defrosting phase (microprocessor 32 determines whether or not the defrost cycle started at block 86 has lasted two minutes at step 94, see fig. 5 and col. 9, line 65 – col. 10, line 2; and col. 10, lines 33-35) and to terminate the drying operating mode if the duration falls below a threshold value (if the two minutes time at step 94 has not expired, the microprocessor 32 stops compressor, evaporator fan and heater at step 90 for two hours before turning the compressor on at steps 72 and/or 69, see fig. 5 and col. 10, lines 35-57).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the control unit of Li as modified by configuring the controller to terminate the heater and the compressor operations if the duration falls below a threshold value as taught by Kalis in order to perform the defrost operation for a short periods of time until evaporator temperature rises above the evaporation limit at step 88 and/or food compartment temperature rises above the high limit at step 92 (see fig. 5, Kalis), to prevent long defrost operations, which may hamper the efficiency of the system by significantly increasing the temperature of the evaporator and the food compartment (see col. 10, lines 21-30, Kalis).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen and Ryu as applied to claim 16 above and further in view of Lawrence (US 2002/0148240 A1).
In regards to claim 25, Li teaches at least one throttle point (expansion devices 118, 120, see fig. 3 and paragraph 25); and a refrigerant circuit (see fig. 3 and paragraph 25), in said refrigerant circuit said heat exchanger is connected in series to said at least one throttle point (heat exchangers 110 and 112 in series with expansion devices 118 and 120, respectively, see fig. 3).
However, Li does not explicitly teach that the control unit controls a throughflow rate of said throttle point.
Lawrence teaches a controller (22), which controls the flow rate through the expansion valve (by controlling the opening of the expansion valve 18 by the controller 22, see fig. 3 and paragraph 36).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the control unit of Li as modified to control the flow rate of fluid through the expansion valves of Li based on the teachings of Lawrence to control the flow rate through the expansion valve in order to constantly maintain the superheat at the outlet of the evaporator to prevent liquid refrigerant from entering the compressor (see paragraph 34, Lawrence).

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen and Ryu as applied to claim 16 above and further in view of Johnston (US 2017/0263100 A1).
In regards to claim 26, Li does not explicitly teach that the control unit is configured to transmit a message about a termination of an operating mode to a networked appliance.
However, Johnston teaches a control unit (computing environment 503) is configured to transmit a message to a networked appliance (503 serves content through the network to the client device 506, see paragraph 31) about a termination of an operating mode (notifications 629, and 716, about the spoilage of the food and end of the spoilage identification function, see paragraphs 60, 67, and figs. 6-7)
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the control unit of Li as modified to transmit a message about a termination of an operating mode to a networked appliance such as a mobile device as taught by Johnston in order to keep the client informed of the various operating states of the refrigerator and to allow the client to control and manage operations of the refrigerator remotely.

Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0102984 A1) and in view of Chen (US 2013/0312436 A1).
In regards to claim 27, Kim teaches a method for drying material in a refrigerator (by heating a refrigerating compartment by operation of a heater, see abstract), which comprises the steps of: introducing the material into a storage compartment of the refrigerator (food stored in the refrigerating compartment, see paragraph 44; Also storing material such as food or other products for preserving in a storage compartment is inherent to a refrigerator); and circulating air between the storage compartment and a heat exchanger chamber (air from the chamber for heat exchanger 106 and heater 104a is supplied to the compartment 110 via fan 106a, 106b, see figs. 1, 3B; and paragraph 34) in which the air is alternately heated in a heating phase (with the help of heater 104a, see paragraphs 34-35; and temperature of the refrigerating compartment rising due to heating, see fig. 3F) and is cooled in a cooling phase by a heat exchanger operated as an evaporator (heat exchanger 106 as an evaporator for cooling compartment 110, see paragraph 34).
However, Kim does not explicitly teach operating the heat exchanger as a condenser and an evaporator in respective modes.
Chen teaches a fan (18 or 19), a heat exchanger (11, 12), a reversing valve (150) and a controller (160), that is configured to operate heat exchangers (11, 12) in cooling, defrost or heating modes (see paragraph 59) and configured to operate the fan during cooling and heating modes (fan 18 operated during defrost and heating modes, see paragraphs 71-72, where defrost is a heating operation by heat exchanger 11 and heating mode is a cooling operation by heat exchanger 11 (see paragraph 79); fan 18 operating during cooling and heating operations, see paragraphs 55-56 and 74-75; and fan 19 also operated during heating operation by heat exchanger 12, see paragraphs 80 and 55-56); and heating phases in which the fan is in operation at the same time as the heating unit (during defrost operation from steps 601-607, fan 18 is operated at step 607 and heat exchanger 11 is operated as a heating unit, see fig. 6 and paragraph 70-74) alternate with cooling phases in which the fan is in operation at the same time as the heat exchanger functioning as an evaporator (fan 18 and heat exchanger 11 operated as a cooling heat exchanger in a heating mode of step 608, see fig. 6 and paragraphs 79-80, and 70-74) in the drying operating mode (wherein alternating defrost-heating mode and cooling mode by heat exchanger 11 and fan 18 is the drying mode).
It would have been obvious for one of ordonary skill in the art before the effective filing date of the claimed invention to have reprogrammed the control unit of Kim to operate the fan and the heating unit in the drying operation based on the teachings of Chen and to alternate the heating and cooling phases as taught by Chen for the heat exchanger of the refrigerator of Kim in order to expedite the frost melting process at the heat exchanger of the refrigerator or to reduce natural convection through the heat exchanger by operating the fan (see paragraph 24, Chen) and to ensure that frost formation is minimized on the surface of the heat exchanger and to efficiently, effectively and periodically remove the frost formed on the surface of the heat exchanger.
In regards to claim 28, Kim teaches a drying step is performed (by heating the refrigerating compartment by opening heater, see figs. 3F, 3A; and paragraph 13) and the drying step is terminated if at least one parameter has reached a threshold value (this is a contingent limitation in a method claim, where termination of the drying step depends upon a condition, which may not be required, see MPEP 2111.04), the parameter being selected from the group consisting of air humidity in the storage compartment (humidity of the refrigeration compartment associated with the operation of the heater, see fig. 3E, paragraphs 42-43).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chen as applied to claim 28 above and further in view of Yu (US 2017/0276420 A1).
In regards to claim 29, Kim does not explicitly teach that the threshold value is fixed using an initial value of at least one of the parameter and/or a type of material.
However, Yu teaches a humidity sensor for detecting humidity in the dry chamber of the refrigerator (see paragraph 27) and the threshold value is fixed using an initial value of at least one of the humidity parameter (preset enthalpy-humidity diagram obtained from the relative humidity detected by the first humidity sensor, see paragraph 42).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the method of drying material as taught by Kim by providing the threshold humidity value as obtained based on the initial value measured by the humidity sensor as taught by Yu in order to accurately monitor and maintain the humidity of the material stored in the refrigerator because the moisture content directly affects the dryness of the material/product stored in the refrigerator.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0102984 A1) and in view of Chen (US 2013/0312436 A1).
In regards to claim 30, Kim teaches a method for drying material in a refrigerator (by heating a refrigerating compartment by operation of a heater, see abstract), which comprises the steps of: introducing the material into a storage compartment of the refrigerator (food stored in the refrigerating compartment, see paragraph 44; Also storing material such as food or other products for preserving in a storage compartment is inherent to a refrigerator) which is able to be temperature-controlled by a heat exchanger (by passing air over the heat exchanger 106 and the heater 104a, by fan 106b to temperature control the compartment 110, see paragraph 34 and fig. 1); and alternately operating the heat exchanger as an evaporator (heat exchanger 106 as an evaporator for cooling compartment 110, see paragraph 34) and as a heater (with the help of heater 104a, see paragraphs 34-35; and temperature of the refrigerating compartment rising due to heating, see fig. 3F).
However, Kim does not explicitly teach that the heat exchanger alternately operates as an evaporator and as a condenser.
Chen teaches a reversing valve (150), at least a heat exchanger (11, 12), where the heat exchanger is alternately operated as an evaporator and as a condenser (by operation of the switching valve 150, which directs the flow of refrigerant from the compressor to either heat exchanger 11 or 12 or directs the flow of refrigerant from either heat exchanger 11 or 12 to the compressor, see fig. 1 and paragraphs 59, 66, 68, and 70).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the method of drying material as taught by Kim by alternately operating the heat exchanger as an evaporator and as a condenser as taught by Chen in order to remove the frost from one of the heat exchangers while maintaining cooling in different parts of the refrigerator.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (US 2014/0123690 A1) and in view of Chen (US 2013/0312436 A1) and further in view of Ryu (US 2013/0042641 A1).
In regards to claim 16, Hanley teaches a refrigerator (10), comprising: a storage compartment (at least compartments 14, 18, and 22); a heat exchanger (evaporator 70, and heater 74, see fig. 2 and paragraph 23) which can be operated as an evaporator (70) and as a heating unit (refrigerant is heated within the evaporator, see paragraphs 25 and 3) and disposed in a portion of the refrigerator (see fig. 2); a fan (76) disposed at the heat exchanger (see fig. 2) for driving an exchange of air between said storage compartment and the heat exchanger (see paragraphs 25, 31); and a control unit (controller 80) for controlling an operation of said heat exchanger, said fan and said heating unit (80 controls compressor 64, fan 76, and heater 74, see paragraph 26 and fig. 3), said control unit assisting a drying operating mode in which said fan operates at a same time as said heating unit (operating vapor compression cycle along with associated fan 76 for cooling air, see paragraph 22; where the heat exchange between the compartment air and the refrigerant within the heat exchanger heats the refrigerant, see paragraph 25; and wherein the cool air refrigerating within the refrigerator creates a drying effect for the product stored in the refrigerator, as admitted by applicant, see page 1, lines 5-7, specification).
However, Hanley does not explicitly teach operating the fan during a heating operation and the heating phases alternating with cooling phases, where during the heating phases fan operates at the same time as heating unit and during the cooling phases fan operates at the same time as evaporator.
Chen teaches a fan (18 or 19), a heat exchanger (11, 12), a reversing valve (150) and a controller (160), that is configured to operate heat exchangers (11, 12) in defrost or heating modes (see paragraph 59) and configured to operate the fan during cooling and heating modes (fan 18 operated during defrost and heating modes, see paragraphs 71-72, where defrost is a heating operation by heat exchanger 11 and heating mode is a cooling operation by heat exchanger 11 (see paragraph 79); fan 18 operating during cooling and heating operations, see paragraphs 55-56 and 74-75; and fan 19 also operated during heating operation by heat exchanger 12, see paragraphs 80 and 55-56); and heating phases in which the fan is in operation at the same time as the heating unit (during defrost operation from steps 601-607, fan 18 is operated at step 607 and heat exchanger 11 is operated as a heating unit, see fig. 6 and paragraph 70-74) alternate with cooling phases in which the fan is in operation at the same time as the heat exchanger functioning as an evaporator (fan 18 and heat exchanger 11 operated as a cooling heat exchanger in a heating mode of step 608, see fig. 6 and paragraphs 79-80, and 70-74) in the drying operating mode (wherein alternating defrost-heating mode and cooling mode by heat exchanger 11 and fan 18 is the drying mode).
It would have been obvious for one of ordonary skill in the art before the effective filing date of the claimed invention to have reprogrammed the control unit of Hanley to operate the fan and the heating unit in the drying operation based on the teachings of Chen and to alternate the heating and cooling phases as taught by Chen for the heat exchanger of the refrigerator of Hanley in order to expedite the frost melting process at the heat exchanger of the refrigerator or to reduce natural convection through the heat exchanger by operating the fan (see paragraph 24, Chen) and to ensure that frost formation is minimized on the surface of the heat exchanger and to efficiently, effectively and periodically remove the frost formed on the surface of the heat exchanger.
Hanley also does not explicitly teach a separate chamber for the heat exchanger.
However, Ryu teaches a heat exchanger compartment (50), where the heat exchanger (40) is disposed (see fig. 3) and the heat exchanger compartment is separate from the cooling compartments (50 separate from 51 and 14, see fig. 3).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the compartments within the refrigerator of Hanley as modified by providing a separate chamber for the heat exchanger as taught by Ryu at the back of the compartments for the heat exchanger of Hanley as modified in order to accurately maintain varying respective temperatures within each refrigerator compartment by keeping the cold air generating compartment separate from the different compartments of the refrigerator with varying temperature and humidity needs.
Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. In response to applicant's argument, " the understanding of a person of skill in the art is updated by the teachings of Li, which discloses that the heat exchanger 112 includes the coiled pipe 130 around the heat exchanger (see fig. 2, Li). Also a cooling operation in a refrigerator, where fan and evaporator are in operation, the cooling air entering a refrigerated compartment produces a drying effect (it is well known and admitted by the applicant, see page 1, lines 5-7, specification).
In response to applicant's argument, "the teachings of Chen are contrary to the invention because it is not suitable for drying;" however, the examiner maintains the rejections of claims 16 and 27 over Li in view of Chen because the applicant has only claimed operation of a fan during cooling and heating phases, which Chen clearly teaches (see above rejection of claims 16 and 27). Also the argument that the present application is to provide an air stream with heated dry air from the evaporator to the material in the compartment while the teachings of Chen are contrary to this limitation, is inaccurate because the above mentioned limitation is not part of claims 16 or 27.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments with respect to claim(s) 16, and 18-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages , filed 6/14/2022, with respect to the rejection(s) of claim(s) 30 under 35 USC  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim i.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763                

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763